Exhibit 10.10

HEIDRICK & STRUGGLES

Consultants in Executive Search

 

Marvin B. Berenblum   June 11, 1999 Managing Partner  

Mr. Michael Franzino

829 Park Avenue, Apt. 3D

New York, New York 10021

Dear Mike:

It is a great pleasure to confirm Heidrick & Struggles, Inc.’s offer of
employment to you. We are excited about your joining us.

Following are the terms of our offer to you:

 

  1. You will join our New York Office recruiting staff with the title of
Partner at a monthly base salary of $16,666.67 (which is $200,000.00 annually),
commencing on your first day of employment, which shall be June 15, 1999, unless
otherwise mutually agreed in writing. In your new role at H&S you will be
reporting to me as the Managing Partner of the New York office. Currently
salaries are reviewed annually in November/December, so that your first salary
review will be in November/December 1999.

 

  2. You will first be eligible to be considered for a discretionary bonus for
the bonus year ending in 1999. Currently all bonuses are paid in December and
the following March. You understand that, except for the buy-out, minimum, and
special bonus referred to below, all bonuses are discretionary and not earned
until declared by the Board of Directors or appropriate committee of the Board
of Directors, and that all bonuses, including the buy-out, minimum, and special
bonus referred to below, are payable only if you are in our employ on the bonus
payment dates. A copy of our current U.S. Partner/Principal Cash Compensation
Policy is enclosed with this letter.

As we discussed, you will be eligible to receive the following bonuses:

 

  A. Buy-Out Bonus. You will be paid a buy-out (non-performance related) bonus
of $514,150.00 on August 31, 1999.

If you should resign from our firm within two years from your employment start
date, you will repay the entire $514,150.00 buy-out bonus within five
(5) business days following your notice of resignation. If you leave within the
first two years, you authorize us to deduct and/or offset the amount referred to
in the foregoing sentence from any compensation or other sums that may be due to
you at that time, and you will repay the balance, if any, after such
deduction/offset of the $514,150.00 remaining due to us; provided, however, that
the “two year” period referred to in this sentence shall become “one year” in
the event that more than two-thirds of the voting common stock of our company is
sold or otherwise transferred to another person or entity resulting in a
substantial change of stockholder control of our company.

245 Park Avenue New York,    NY 10167-0152    Phone: 212/867-9876    FAX:
212/370-9035

Heidrick & Struggles, Inc.    Offices in Principal Cities of the World



--------------------------------------------------------------------------------

Mr. Michael Franzino

June 11, 1999

Page Two

 

  B. Bonus Year 1999 Minimum Bonus. You will receive a $550,000.00 minimum bonus
for the bonus year ending December 31,1999, payable when bonuses are paid for
the bonus year ending December 31,1999, provided that you are in our employ on
the bonus payment date(s) and provided, however, that if the combined fee and
source of business (“SOB”) credits actually generated by you during the calendar
year 1999 and collected by you by February 28, 2000, are less than $2.0 million,
then the minimum bonus payment shall be reduced by 55¢ for each $1.00 the above
described combined fee and SOB credits are less than $2.0 million.

For the bonus year ending in 1999 only, your 1999 performance bonus will be
calculated at 25% times the total fee credits plus 30% times the total SOB
credits generated by you and collected at our firm from your date of employment
through December 31, 1999. In all other respects the U.S. Partner/Principal Cash
Compensation Policy will apply.

Our actual Fee and SOB expectations of you are as follows:

 

Bonus Year

   Fee    SOB

June 15, 1999 to December 31, 1999

   $ 1.5 million    $ 1.5 million

January 1, 2000 to December 31, 2000

   $ 2.25 million    $ 2.25 million

January 1, 2001 to December 31, 2001

   $ 2.50 million    $ 2.50 million

with future years’ numbers exceeding the foregoing (after inflation). You
understand that you are expected to be a “self-starter” and you have stated that
you will be developing business from your own contacts.

 

  3. In addition to your base and bonus compensation set forth in section 2
above, you will be paid a one-time special bonus (non-performance related)
either in cash or equivalent value in stock options, discounted stock purchase
opportunities, restricted stock units, phantom shares, or other stock related
programs (at the firm’s option) the equivalent of $200,000.00 by March 31, 2000,
with a three year ratable annual vesting schedule.

 

  4. You will be eligible to participate in our fringe benefit programs in
accordance with the programs’ terms. Copies of the booklets and Summary Plan
Descriptions describing our group health, life/AD&D insurance, long-term
disability, time-off benefits such as vacation, paid holidays, paid sick time,
short-term disability salary continuation, and the Flexible Spending Account and
Heidrick & Struggles, Inc. 401 (k) Profit-Sharing and Retirement Plan will be
provided at a later date.

 

  5. Our fringe benefit programs, bonus programs, and policies are reviewed from
time to time by the company’s management. Therefore, our programs and policies
may be modified, amended or terminated at any time.

HEIDRICK & STRUGGLES

Consultants in Executive Search



--------------------------------------------------------------------------------

Mr. Michael Franzino

June 11, 1999

Page Two

 

  6. You will be an “employee at will” unless or until we may otherwise agree in
writing. This gives both of us maximum flexibility and permits either of us to
terminate employment and compensation at any time for any reason.

 

  7. Two copies of an agreement relating to trade secrets, confidential
information, clients, et cetera, are enclosed. We ask that all Partners sign
this agreement. Please review and sign both copies and return one to me for
processing. Of course, please call me if you have any questions about this
agreement.

 

  8. You have advised us that you have not signed any agreements that will, in
any way, prohibit your joining our firm or performing your work with us.

 

  9. This agreement, which contains our entire understanding, can be amended
only in writing which is signed by you, the New York Office Managing Partner,
together with any one of the CEO, the CAO, or the North America Managing Partner
of the company. You specifically acknowledge that no promises or commitments
have been made to you that are not set forth in this letter.

To acknowledge your acceptance of our offer of employment, please sign and
return to me the enclosed copy of this letter, together with the agreement
referred to in Item 7 above.

Mike, I am confident that your association with H&S will be a most rewarding and
productive one in the years ahead and I very much look forward to working with
you.

 

Sincerely,

/s/ Marvin B. Berenblum

Marvin B. Berenblum Office Managing Partner

 

Enclosures (3)   U.S. Partner/Principal Cash Compensation Policy  
Confidentially Agreement   GlobalShare

 

  cc: Patrick S. Pittard

David C. Anderson

Donald M. Kilinski

Richard D. Nelson

ACCEPTED:

 

/s/ Michael Franzino

    June 14, 1999

Michael Franzino

    Date

HEIDRICK & STRUGGLES

Consultants in Executive Search



--------------------------------------------------------------------------------

HEIDRICK & STRUGGLES

Consultants in Executive Search

 

October 7, 1999

Marvin B. Berenblum

Managing Partner

Mr. Michael Franzino

829 Park Avenue, Apt. 3D

New York, New York. 10021

Dear Mike:

This letter will serve as a first amendment to the June 11, 1999, employment
agreement letter (“Agreement”) between you and Heidrick & Struggles, Inc. Your
agreement is amended as follows:

 

  1. Section 2 A is amended to read as follows:

 

  “A. Buy-Out Bonus. You will be paid a buy-out (non-performance related) bonus
of $514,150.00 on December 29, 1999.”

 

  2. Except as amended above, the Agreement, as amended, remains in full force
and effective without change.

To acknowledge your acceptance of this amendment, please sign and return to me
the enclosed copy of this letter.

 

Sincerely yours,

/s/ Marvin B. Berenblum

Marvin B. Berenblum

/jjp

Enclosure

ACCEPTED:

 

/s/ Michael Franzino

   Oct. 12, 1999

Michael Franzino

   Date

APPROVED:

 

/s/ Richard D. Nelson

   10-13-99

Richard D. Nelson

   Date

245 Park Avenue New York,    NY 10167-0152    Phone: 212/867-9876    FAX:
212/370-9035

Heidrick & Struggles, Inc.     Offices in Principal Cities of the World



--------------------------------------------------------------------------------

HEIDRICK & STRUGGLES

14 March 2003

Michael Franzino

Heidrick & Struggles International, Inc.

40 Wall Street, 48th Floor

New York, NY 10005

Dear Mike

Last year Heidrick & Struggles put in place a suite of highly competitive
compensation programs that strongly align individual reward opportunity to the
short and long term success of the Company.

We are pleased to confirm that as a member of the Company’s leadership team you
will participate in the Company’s annual Management Incentive Plan (MIP) as well
as the Long Term Incentive Plan (LTIP) for 2003. The LTIP has two components -
the Performance Share Program (PSP) and the Management Stock Option Plan (MSOP).
These programs, along with your annual base salary (and other Fee/SOB
compensation where applicable), provide the opportunity for you to earn
extraordinary total compensation based on individual and Company performance.

Here is a summary of your participation in these programs for 2003:

 

£ MIP - You will be in Tier I of the Plan and your Tier Target Bonus will be
$400,000. You may earn from 0% to 150% of your Tier Target Bonus based on
Company performance against its Profitability (Operating Income) target, your
Strategic Business Unit (SBU) performance (if applicable) against specific
financial metrics, and your own individual performance against Key Performance
Indicators (KPIs). Where applicable you will receive information on your SBU
metrics soon and your KPIs should be developed in collaboration with your
manager within the next 30 days. The Company’s Operating Income target for the
2003 MIP is:

 

Threshold

   Target    Maximum

$6.4 MM

   $9.8 MM    $18.0 MM

It is important for you to know that the Company must meet its Threshold level
of Operating Income before any MIP bonuses may be paid out.



--------------------------------------------------------------------------------

Michael Franzino

Page Two

14 March 2003

 

£ PSP—Your Target Award will be 25,000 Performance Shares

Performance Shares are like phantom shares of HSII Stock. You will be eligible
to earn from 0% to 150% of your target number of Performance Shares at the end
of the three-year PSP cycle based on the Company’s cumulative performance
against Operating Income Targets. Operating Income is critical to long-term
growth and building shareholder value. The better the Company performs against
its targets during the PSP cycle, the more Performance Shares you will earn.
Further, the more HSII Stock grows during the performance cycle, the more your
earn-out will be worth. The PSP Targets for Cycle 2, 2003 to 2005, are:

 

Cumulative Operating Income

Threshold

   $45.4 MM

Target

   $56.8 MM

Maximum

   $68.2 MM

 

£ MSOP—you will receive 50,000 Stock Options

The exercise price for these options is $11.90, which was the fair market value
of HSII stock at closing on the date of grant, March 6, 2003. Your stock options
will vest ratably over three years and have a five-year term from the date of
grant.

We hope you will agree that your participation in these programs reflects the
value the Company places on your long-term commitment and contributions to our
organization. We look forward to working together with you as we strive to
deliver long-term growth and profitability for our various stakeholders.

Yours sincerely

 

/s/ Piers Marmion Piers Marmion Chief Executive Officer Heidrick & Struggles
International, Inc.

cc: Grover N. Wray



--------------------------------------------------------------------------------

HEIDRICK & STRUGGLES

Thomas J. Friel

Chairman and CEO

April 29, 2004

Michael Franzino

Heidrick & Struggles International, Inc.

40 Wall Street

48th Floor

New York NY 10005

Dear Mike:

We are pleased to confirm that as a member of the Company’s management team in
2004, you will participate in the following compensation programs – programs
designed to balance rewards for both short-term and long-term performance.
Inclusion in these programs is an annual decision and communicated in writing
each year.

Fee/SOB salary – a combination of a Fee/SOB salary (paid monthly) and a bonus
program for amounts earned over and

above the Fee/SOB salary.

Management salary – a salary separate from Fee/SOB payments, sized to reflect
your management duties

Management bonus (MIP) – an annual bonus opportunity based upon performance
against operating income targets (firm-

wide or regional performance depending upon your position) and your individual
performance as measured by your

Key Performance Indicators (KPI).

Management stock options (MSOP) – an award of stock options to help align your
work with firm-wide strategy and

priorities over time

While the attached materials provide more detailed information on these
programs, here is a summary of your participation and some important program
highlights:

Fee/SOB Salary & Bonus

Your Fee/SOB salary for 2004 is $300,000. This salary will be paid in accordance
with regular payroll practices. Personal performance is reviewed quarterly and
can impact the Fee/SOB salary amount. The Fee/SOB salary is offset against your
total Fee/SOB performance and any amount over the Fee/SOB salary is paid as a
bonus in accordance with normal bonus distributions.

Sears Tower-Suite 4200 233 South Wacker Drive Chicago, IL 60606-6303 Phone:
312/496-1352 Fax: 312/496-1283

2740 Sand Hill Road Menlo Park, CA 94025-7096     Phone: 650/234-1511    Fax:
650/233-7585

Heidrick & Struggles, Inc.     Offices in Principal Cities of the World
    www.heidrick.com



--------------------------------------------------------------------------------

Michael Franzino

Page Two

April 29, 2004

 

Management Salary

Your management base salary for 2004 is $125,000. This salary will be paid in
accordance with regular payroll practices and is retroactive to January 1, 2004.
The management salary is distinct from your Fee/SOB salary, if any, and is not
applied against the relevant Fee/SOB tiers.

Management Bonus

Your target management bonus is $125,000. You may earn from 0% to 150% of your
Target Bonus based on either Company or Regional performance against the
Operating Income Target and your own individual performance against KPIs. Your
bonus amount will be determined by your management and is discretionary, based
upon performance.

Attached to this letter is a copy of the Company/Regional matrix, which outlines
the Threshold, Target and Maximum payout levels, based upon operating income
levels. Additionally, the matrix shows the corresponding projected revenue
numbers at each level. If the operating income numbers fall between the levels
that are shown on the matrix, the bonus pool will be adjusted accordingly.

It is important to note that the Company and the Region must meet its Threshold
level of Operating Income before any MIP bonuses may be paid out.

Stock Options

MSOP—Your stock option grant is 20,000 options. Your stock options will vest
ratably over three years and have a five-year term from the date of grant. Your
Grant Agreement and related documentation will follow shortly under separate
cover.

We hope you will agree that your participation in these programs reflects the
value the Company places on your long-term commitment and contributions to our
organization. We look forward to working together with you as we continue to
strive to deliver long-term growth and profitability.

Sincerely,

 

/s/ Thomas J. Friel

Thomas J. Friel

Chief Executive Officer

Attachments